Name: Commission Regulation (EC) No 1492/96 of 26 July 1996 amending Annex II and Annex III to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals
 Type: Regulation
 Subject Matter: trade;  information and information processing;  deterioration of the environment;  chemistry
 Date Published: nan

 Avis juridique important|31996R1492Commission Regulation (EC) No 1492/96 of 26 July 1996 amending Annex II and Annex III to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals Official Journal L 189 , 30/07/1996 P. 0019 - 0048COMMISSION REGULATION (EC) No 1492/96 of 26 July 1996 amending Annex II and Annex III to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992, concerning Community exports and imports of certain dangerous chemicals (1), as last amended by Council Regulation (EC) No 3135/94 (2), and in particular Article 11 (2) and (3) thereof,Whereas Regulation (EEC) No 2455/92 sets up a system of notification and information for imports from and exports to third countries of certain dangerous chemicals; whereas certain of these chemicals are subject to the international prior informed consent procedure (PIC) established by the United Nations Environment Programme (UNEP) and by the Food and Agriculture Organization (FAO);Whereas Regulation (EEC) No 2455/92 further provides for the participation of the Community in the international notification and prior informed consent procedure;Whereas Article 5 (3) of Regulation (EEC) No 2455/92 provides, inter alia, that Annex II to the said Regulation should comprise a list of chemicals subject to the international PIC procedure, a list of the countries participating in the PIC scheme and the PIC decisions of importing countries;Whereas Article 11 (2) of Regulation (EEC) No 2455/92 provides that Annex II should be amended where the UNEP and the FAO have initiated amendments to the list of chemicals subject to the international PIC procedure and to the PIC decisions of importing countries;Whereas, a number of such amendments having been so initiated, it is necessary, in accordance with Article 11 of Regulation (EEC) No 2455/92, to amend its Annex II, as last amended by Commission Regulation (EC) No 41/94 (3);Whereas the exports of chemicals to which Regulation (EEC) No 2455/92 applies are subject to a common notification procedure which permits the Community to notify third countries with regard to such exports;Whereas Article 4 (1) of the Regulation states that notifications of exports from the Community to third countries must comply with the requirements set out in Annex III;Whereas, in the light of experience gained and to ensure a better information of third countries, it is desirable to amend Annex III to Regulation (EEC) No 2455/92;Whereas this Regulation is in accordance with the opinion of the Committee set up under Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (4), as last amended by Commission Directive 94/69/EC (5),HAS ADOPTED THIS REGULATION:Article 1 Annex I to this Regulation replaces Annex II to Regulation (EEC) No 2455/92.Article 2 Annex II to this Regulation replaces Annex III to Regulation (EEC) No 2455/92.Article 3 This Regulation shall come into force one month after its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 251, 29. 8. 1992, p. 13.(2) OJ No L 332, 22. 12. 1994, p. 1.(3) OJ No L 8, 12. 1. 1994, p. 1.(4) OJ No L 196, 16. 8. 1967, p. 1.(5) OJ No L 381, 31. 12. 1994, p. 1.ANNEX I 'ANNEX IIThe information contained in this Annex is based on the PIC Circular V, July 1995 and on the update of PIC Circular V, January 1996(1) List of chemicals subject to the international PIC procedureThe following chemicals have been introduced in the PIC procedure following control actions reported by participating countries. For aldrin, dieldrin, DDT, dinoseb and dinoseb salts, fluoroacetamide, HCH, chlordane, chlordimeform, cyhexatin, EDB, heptachlor, mercury compounds, reported control actions refer to pesticide use (as defined by the FAO/UNEP). For crocidolite, PBBs, PCBs, PCTs and tris(2,3 dibromopropyl)phosphate, reported control actions refer to industrial use. Decision guidance documents (DGDs) have been prepared by UNEP/FAO (IRPTC) to help countries to make import decisions concerning those chemicals. Nevertheless, DGD is not the only information taken into account by countries when they take their import decision. Therefore, the import decision does not necessarily refer to the uses mentioned in the DGD.>TABLE>2. List of the countries participating in the PIC schemeAfghanistan (*)AlbaniaAlgeriaAndorra (*)AngolaAntigua and BarbudaArgentinaArmeniaAustraliaAzerbaijan (*)BahamasBahrainBangladeshBarbadosBelarus (*)BelizeBeninBhutanBoliviaBosnia-Herzegovina (*)Botswana (*)BrazilBrunei Darussalam (*)BulgariaBurkina FasoBurundiCambodia (*)CameroonCanadaCape-VerdeCentral African RepublicChadChileChinaColombiaComorosCongoCook IslandsCosta RicaCÃ ´te-d'IvoireCroatia (*)CubaCyprusCzech Republic (1)Democratic People's Republic of Korea (*)Djibouti (*)DominicaDominican RepublicEcuadorEgyptEl SalvadorEquatorial Guinea (*)Eritrea (*)EstoniaEthiopiaEuropean Union (its Member States and Members of the EEA Agreement) (2)Federated States of Micronesia (*)FijiGabon (*)GambiaGeorgia (*)GhanaGrenadaGuatemalaGuineaGuinea-Bissau (*)Guyana (*)HaitiHoly See (*)HondurasHungaryIndiaIndonesiaIranIraqIsraelJamaicaJapanJordanKazakhstanKenyaKiribati (*)KuwaitKyrgyzstan (*)Lao People's Democratic Republic (*)LatviaLebanonLesothoLiberiaLibyan Arab JamahiriyaLithuaniaMacedonia (*)MadagascarMalawiMalaysiaMaldives (*)Mali (*)MaltaMarshall Islands (*)MauritaniaMauritiusMexicoMoldovaMonaco (*)MongoliaMoroccoMozambiqueMyanmarNamibia (*)Nauru (*)NepalNew ZealandNicaraguaNigerNigeriaOmanPakistanPanamaPapua New GuineaParaguayPeruPhilippinesPoland (*)QatarRepublic of KoreaRomaniaRussian FederationRwandaSt Kitts and NevisSt LuciaSt Vincent and the GrenadinesSamoaSan Marino (*)SÃ £o TomÃ © and PrÃ ­ncipeSaudi ArabiaSenegalSeychelles (*)Sierra LeoneSingapore (*)SlovakiaSlovenia (*)Solomon IslandsSomalia (*)South Africa (*)Sri LankaSudanSurinameSwaziland (*)SwitzerlandSyrian Arab RepublicTajikistanThailandTogoTongaTrinidad and TobagoTunisiaTurkeyTurkmenistan (*)Tuvalu (*)UgandaUkraine (*)United Arab EmiratesUnited Republic of TanzaniaUnited States of AmericaUruguayUzbekistanVanuatuVenezuelaVietnamYemen (*)Yugoslavia (*)ZaireZambiaZimbabwe(*) These countries have not yet nominated a DNA.(1) Focal point only.(2) Member States of the European Union: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal, Spain, Sweden, United Kingdom.Members of the EEA Agreement: European Union, Iceland, Liechtenstein, Norway.3. Decisions of participating countries>TABLE>ANNEX II 'ANNEX IIIInformation required pursuant to Article 4Reference No1. Identity of the substance to be exported- name in nomenclature of the International Union of Pure and Applied Chemistry,- other names (usual name, trade name, abbreviation),- EC number and CAS number,- CUS number and combined nomenclature code,- main impurities of the substance, when particularly relevant.2. Identity of the preparation to be exported- trade name or designation of the preparation,- for each substance listed in Annex I, percentage and details as specified under 1.3. Information on the export- country of destination,- country of origin,- expected date of first export,- estimated amount of the chemical to be exported to the destination country in the year following the first export,- intended use in the country of destination, if known,- name, address and other relevant particulars of the importer or importing company.4. Designated national authoritiesThe name, address, telephone and telex or fax numbers or e-mail of the designated authority in the European Union from which further information may be obtained.The name, address, telephone and telex or fax numbers or e-mail of the designated authority in the importing country.5. Information on precautions to be taken, including category of danger and risk and safety advice6. Use of the chemical in the European Union- use category(ies) subject to control measure (ban or severe restriction),- use category(ies) for which the chemical is not severely restricted or banned,(Use categories, as defined in Annex I to the Regulation).7. Summary of regulatory restrictions and reasons for them8. Additional information9. Acknowledgement of receiptThe above information should be provided on an export notification form as shown hereafter.(Exporters are required to provide information on items 1, 2, 3, 5, 6 and (if any) 8.)>START OF GRAPHIC>EUROPEAN COMMISSIONRegulation (EEC) No 2455/92Export notification form for a banned or severely restricted chemical(Chemical No in Annex I to the Regulation: .......... var. .......... )EXPORT NOTIFICATION REFERENCE No1. IDENTITY OF THE CHEMICAL SUBSTANCE TO BE EXPORTED (1)Name(s) of chemical:Relevant impuritiesEC No .......... CAS No .......... CUS No .......... CN code2. IDENTITY OF THE PREPARATION TO BE EXPORTED (1)Name(s) of preparation:Name(s) of constituent chemical(s) banned or severely restricted: (all relevant chemicals must be listed)(i) % in preparation: .......... EC No .......... CAS No .......... CUS No .......... CN code(ii) % in preparation: .......... EC No .......... CAS No .......... CUS No .......... CN code3. INFORMATION ON THE EXPORT (1)Origin .......... DestinationExpected date of first exportEstimated amount of the chemical to be exported to the destination country in the year following the first exportIntended use in the country of destination, if knownName, address and other relevant particulars of the importer or importing company4. DESIGNATED NATIONAL AUTHORITIESin the European Union .......... in the importing countryRepresentative of exporting countrySignatureDateOfficial stamp(1) Please complete either item 1 or 2.Data Sheet for a banned or severely restricted chemical(If a preparation contains more than one chemical which is banned or severely restricted in the European Union, data sheets on the additional chemicals must be attached hereto.)CHEMICAL NAME(S)EC No .......... CAS No .......... CUS No .......... CN Code5. LABELLING REQUIREMENTS FOR THE CHEMICALClassificationLabellingSymbolsRisk phrasesSafety phrasesLABELLING REQUIREMENTS FOR THE PREPARATIONClassificationLabellingSymbolsRisk phrasesSafety phrases6. USE OF THE CHEMICAL IN THE EUROPEAN UNIONUse category(ies) subject to the control measure (ban or severe restriction)Use category(ies) for which the chemical is not severely restricted or banned(use categories as defined in Annex I to the Regulation)7. SUMMARY OF REGULATORY RESTRICTIONS AND REASONS FOR THEMReference to Community legislationReasons supporting the control action/reasons for banning the use in the European Union8. ADDITIONAL INFORMATION9. ACKNOWLEDGEMENT OF RECEIPTEUROPEAN COMMISSIONRegulation (EEC) No 2455/92Confirmation of receipt of an export notificationPlease add the date and signature, and return to the following address:Fax:I confirm that we have received the export notification form bearing the export reference No (ERN):Signature .......... Date .......... Official stamp:Note: If the address on the export notification form is incorrect, or if the form should be sent to a different authority, please give details below:`>END OF GRAPHIC>